           Case 1:19-cr-00044-DAD-BAM Document 41 Filed 12/07/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00044-DAD-BAM
12                                Plaintiff,
                                                         JOINT STATUS REPORT AND STIPULATION
13                          v.                           REGARDING EXCLUDABLE TIME PERIODS
                                                         UNDER SPEEDY TRIAL ACT; AND ORDER
14   VICTOR MANUEL VILLANUEVA,
                                                         DATE: December 9, 2020
15                                Defendant.             TIME: 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on December 9, 2020. As set forth below, the parties now
18 move, by stipulation, to continue the status conference to March 24, 2021, and to exclude the time

19 period between December 9, 2020 and March 24, 2021 under the Speedy Trial Act.

20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order

23 618, which suspends all jury trials in the Eastern District of California until further notice. These and

24 previous General Orders were entered to address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has
26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00044-DAD-BAM Document 41 Filed 12/07/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless
10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00044-DAD-BAM Document 41 Filed 12/07/20 Page 3 of 4


 1

 2                                               STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5         1.      By previous order, this matter was set for status on December 9, 2020.

 6         2.      By this stipulation, defendant now moves to continue the status conference until March

 7 24, 2021, and to exclude time between December 9, 2020, and March 24, 2021, under Local Code T4.

 8         3.      The parties agree and stipulate, and request that the Court find the following:

 9                 a)     On May 29, 2020, defense counsel substituted into the case.

10                 b)     The government has represented that the discovery associated with this case

11         includes numerous investigative reports, videos, and pictures. All of this discovery has been

12         either produced directly to counsel and/or made available for inspection and copying.

13                 c)     Counsel for defendant desires additional time to consult with his client, review the

14         charges, conduct investigation and research, review discovery and discuss potential resolution of

15         the case.

16                 d)     Counsel for defendant believes that failure to grant the above-requested

17         continuance would deny him/her the reasonable time necessary for effective preparation, taking

18         into account the exercise of due diligence.

19                 e)     The government does not object to the continuance.

20                 f)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of December 9, 2020 to March 24,

25         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

26         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

27         of the Court’s finding that the ends of justice served by taking such action outweigh the best

28         interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00044-DAD-BAM Document 41 Filed 12/07/20 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 7, 2020                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ JEFFREY A. SPIVAK
 9                                                           JEFFREY A. SPIVAK
                                                             Assistant United States Attorney
10

11
     Dated: December 7, 2020                                 /s/ Adrian Yeung
12                                                           Adrian Yeung
13                                                           Counsel for Defendant
                                                             VICTOR MANUEL VILLANUEVA
14

15                                                   ORDER
16          IT IS SO ORDERED that the status conference is continued from December 9, 2020, to March
17 24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

18 18 U.S.C.§ 3161(h)(7)(A), B(iv).

19

20 IT IS SO ORDERED.
21
        Dated:    December 7, 2020                            /s/ Barbara   A. McAuliffe            _
22                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
